Case 1:19-cv-23859-CMA Document 1 Entered on FLSD Docket 09/16/2019 Page 1 of 26




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                      MIAMI DIVISION

                             CASE NO.: _________________________


   EDELINE LYLA,

           Plaintiff,

   v.

   THE STATE OF FLORIDA; ADMINISTRATIVE
   OFFICE OF THE COURTS, ELEVENTH
   JUDICIAL CIRCUIT OF FLORIDA, a Florida Agency;
   COURT ADMINISTRATOR SANDRA M.
   LONERGAN, Individually;
   CHIEF DEPUTY COURT ADMINISTRATOR
   SANDRIA GARCIA, Individually,

           Defendants,
                                              /

                                          COMPLAINT

         Plaintiff EDELINE LYLA (“Plaintiff” or “Lyla”) sues defendants THE STATE OF

  FLORIDA; ADMINISTRATIVE OFFICE OF THE COURTS, ELEVENTH JUDICIAL

  CIRCUIT OF FLORIDA; COURT ADMINISTRATOR SANDRA M. LONERGAN,

  Individually; and CHIEF DEPUTY COURT ADMINISTRATOR SANDRIA GARCIA,

  Individually (collectively, “Defendants”), and alleges:


                                   NATURE OF THE ACTION

         1.      This is an action by Plaintiff under Title VII of the Civil Rights Act of 1964, as

  amended, 42 U.S.C. §2000e et seq. (“Title VII”), 42 U.S.C. § 1983 (“§ 1983”), and the Florida




                                                  1
Case 1:19-cv-23859-CMA Document 1 Entered on FLSD Docket 09/16/2019 Page 2 of 26



  Civil Rights Act of 1992, Fla. Stat. § 760 et seq. (“FCRA”) to redress injuries resulting from

  Defendants’ unlawful discriminatory treatment on the basis of race and retaliation.

                                   JURISDICTION AND VENUE

          1.       This Court has jurisdiction over this action under 42 U.S.C. § 2000e et seq., and

  28 U.S.C. §§ 1331, 1343(3) and (4) and 1367(a).

          2.       Venue is proper in the United States District Court for the Southern District of

  Florida pursuant to 28 U.S.C. § 1391, because Defendants reside in this district, having their

  principal place of business within this district; also, because Defendants are subject to the

  Court’s personal jurisdiction with respect to the civil action at bar and because all or a substantial

  part of the events or omissions giving rise to this cause of action took place in this judicial

  district.

          3.       Plaintiff also invokes the supplemental jurisdiction of this Court to hear and

  decide claims arising under the laws of the State of Florida that are so related to claims in the

  action within the original jurisdiction of this district Court that they form part of the same case or

  controversy under Article III of the United States Constitution. Specifically, Plaintiff is bringing

  claims under the FCRA.

                                               PARTIES

              4.   Plaintiff is a resident of Miami-Dade County, Florida, and, as a black woman of

  Haitian descent, she is a member of certain protected classes of persons.

              5.   Defendant THE STATE OF FLORIDA (the “STATE”) employs over 501

  individuals and is an employer within the meaning of Title VII and the FCRA.

          6.       Defendant ADMINISTRATIVE OFFICE OF THE COURTS, ELEVENTH

  JUDCIAL DISTRICT OF FLORIDA (the “AOC”) is an agency of the State of Florida that was


                                                    2
Case 1:19-cv-23859-CMA Document 1 Entered on FLSD Docket 09/16/2019 Page 3 of 26



  and is operating in Miami-Dade County, Florida, and has continuously had at least fifteen (15)

  employees.

         7.      Defendant    COURT       ADMINISTRATOR           SANDRA        M.    LONERGAN

  (“LONERGAN”), upon information and belief, resides in Miami-Dade County, Florida.

  LONERGAN is being sued in her individual capacity under § 1983 for violating 42 U.S.C.

  § 1981, as amended (“§ 1981”).

         8.      Defendant CHIEF DEPUTY COURT ADMINISTRATOR SANDRIA

  GARCIA (“GARCIA”), upon information and belief, resides in Miami-Dade County,

  Florida. GARCIA is being sued in her individual capacity under § 1983 for violating § 1981.

                               PROCEDURAL REQUIREMENTS

         9.      All conditions precedent to bringing this action have been fulfilled. Plaintiff dual-

  filed three Charges of Discrimination with the EEOC, and also with the Florida Commission on

  Human Relations within 300 days of the alleged violation. To date, over six (6) months have

  passed since the filing of the complaints. On or about June 18, 2019, the U.S. Equal

  Employment Opportunity Commission issued to Plaintiff a Dismissal and Notice of Rights with

  respect to such charge of discrimination.

                                   STATEMENT OF FACTS

         10.     Plaintiff was employed by the STATE and the AOC as the Chief of Personnel

  Services from August 8, 2016, until her termination on February 22, 2018.

         11.     During Plaintiff’s employment, Defendants consistently engaged in a

  systematic pattern of favoring Hispanic employees and applicants over non-Hispanics and

  creating a hostile environment for those non-Hispanic employees.




                                                   3
Case 1:19-cv-23859-CMA Document 1 Entered on FLSD Docket 09/16/2019 Page 4 of 26



         12.      Plaintiff was treated as a valued member of the team and faced no discipline

  until she spoke up about the discriminatory treatment towards non-Hispanics, which led to

  unwarranted and unequal discipline, and ultimately termination.

         13.      In her role with the STATE and the AOC, Plaintiff was responsible for directing

  and managing the operations of AOC’s Human Resources Division.

         14.      On or about November or December 2016, Plaintiff was involved in the hiring

  process for the position of an HR Generalist.

         15.      Plaintiff suspected that the recruiter, Maria Mihaic, had provided an

  advantage to a Hispanic candidate over a non-Hispanic candidate by preparing her for a

  second interview, and expressed her concern to her immediate supervisor, Defendant

  GARCIA.

         16.      GARCIA encouraged Plaintiff to hire the Hispanic candidate, even though she

  was not the top-rated candidate.

         17.      An offer was extended to the Hispanic candidate, who resigned shortly after

  commencing employment with the AOC.

         18.      Following the Hispanic candidate’s resignation, Plaintiff asked the recruiter to

  make an offer to the top-rated candidate, who was non-Hispanic. Pursuant to the AOC’s

  practice and procedure they did not need to re-advertise the position since it was still within

  six months from the interview, however, Plaintiff’s supervisor directed her to re-advertise

  the position.

         19.      Plaintiff reached out to the HR manager, Ileana Munoz (“Munoz”), to confirm

  the AOC’s procedure and confirmed that the top candidate was still interested in the




                                                  4
Case 1:19-cv-23859-CMA Document 1 Entered on FLSD Docket 09/16/2019 Page 5 of 26



  position; nevertheless, Plaintiff’s supervisor still directed Plaintiff to re-advertise the

  position.

         20.     GARCIA became extremely upset with Plaintiff for inquiring whether they

  were being consistent in their recruitment practices, so the next morning GARCIA came

  directly to Plaintiff’s office and asked why she did not follow her directives.

         21.     GARCIA scolded Plaintiff and advised her not to instruct the recruiter to offer

  the position to the top-rated non-Hispanic candidate.

         22.     In a separate conversation related to the hiring, Munoz indicated that “[she

  did] not want another Yolan,” referring to another non-Hispanic employee.

         23.     Shortly after Plaintiff voiced her concerns and disagreements, she noticed that

  her supervisor began to treat her differently.

         24.     GARCIA no longer shared certain employee relations matters with Plaintiff,

  she bypassed Plaintiff and went directly to the recruiter for recruitment matters, Plaintiff was

  invited to fewer meetings, and GARCIA would attend certain meetings without Plaintiff and

  then later provide directives to Plaintiff.

         25.     Additionally, GARCIA’s best friend, the training manager, started spying on

  Plaintiff at work.

         26.     In March 2017, the Assistant Director of Finance, who is not Hispanic,

  complained of retaliation and hostile work environment against her supervisor, the Director

  of Finance, who is Hispanic.

         27.     Plaintiff shared her concerns with her supervisor, that because the Director of

  Finance is Hispanic the AOC did not act despite being put on notice.




                                                   5
Case 1:19-cv-23859-CMA Document 1 Entered on FLSD Docket 09/16/2019 Page 6 of 26



         28.    Sometime in July 2017, a non-Hispanic employee resigned and completed an

  exit interview alleging discrimination and hostile work environment. The allegation was not

  thoroughly investigated, and Plaintiff expressed her concerns to GARCIA and the former

  general counsel that non-Hispanic employees felt that they are being treated differently.

         29.    In November or December 2017, Plaintiff participated in the hiring process

  for an HR assistant. During the interview, the HR Manager once again expressed her

  preference for a Hispanic candidate despite that candidate not being the top-rated candidate

  in the interview process.

         30.    Once again Plaintiff expressed that the most qualified candidate should be

  selected; especially since the position does not require fluency in Spanish.

         31.    However, GARCIA later asked Plaintiff whether the selected candidate spoke

  Spanish (in other words, was she Hispanic).

         32.    GARCIA said that LONERGAN wanted to know why someone that speaks

  Spanish was not selected, even though there was no additional language preference

  advertised in the job posting, the person that was previously in the position did not speak

  Spanish, and the temp that was currently in the position assisting the division did not speak

  Spanish.

         33.    Plaintiff was later asked to justify the hiring of the top-rated non-Hispanic

  candidate or to re-advertise in order to select a “Spanish speaker.” There was considerable

  amount of pressure to hire a Hispanic individual even though there were no qualified

  Hispanic applicants.




                                                 6
Case 1:19-cv-23859-CMA Document 1 Entered on FLSD Docket 09/16/2019 Page 7 of 26



         34.     Plaintiff provided justification for the top-rated candidate and reminded

  GARCIA and the HR manager that the STATE and the AOC do not want to open

  themselves up to liabilities for making an arbitrary, let alone a biased decision.

         35.     Shortly after the top-rated candidate started, Plaintiff noticed that again

  GARCIA’s interactions toward her changed.

         36.     Plaintiff’s attendance at meetings became less and less frequent, there were

  times she was not invited to any meetings; questions arose regarding Plaintiff’s work

  product and the way she managed the HR team members that reported to her.

         37.     On or about February 7, 2018, Plaintiff was presented with a final

  determination memo and Performance Improvement Plan (“PIP”) following a complaint of

  hostile environment and retaliation filed by one of her direct reports for not promoting her to

  the position of recruiter.

         38.     Prior to the investigation, LONERGAN came to Plaintiff’s office the week of

  December 25, 2017, and/or week of January 1, 2018, and shared that she had received a

  complaint and upon reviewing saw no grounds for retaliation or hostile environment but stated:

  “we want to look into other things.”

         39.     Despite the fact that the investigation of the allegations found that both the

  retaliation and hostile work environment allegations were unsupported, the PIP memo

  contradicted the findings and stated that violation of the workplace violence policy was

  supported by the investigation.

         40.     Plaintiff expressed her disagreement and pointed out the contradiction and also

  the preferential treatment given to Hispanic division directors.




                                                   7
Case 1:19-cv-23859-CMA Document 1 Entered on FLSD Docket 09/16/2019 Page 8 of 26



           41.     The issuance of the PIP was different than the treatment faced by similarly

  situated Hispanic directors that received complaints from subordinates and went through

  “coaching and development” meetings or were provided guidance by LONERGAN and

  GARCIA.

           42.     After a follow-up meeting on, or about, February 12, 2018, Plaintiff related

  that she had consulted with an attorney and would not be signing the PIP because she was

  being punished and discriminated against when compared to the Hispanic directors, and as

  punishment for raising concerns and not agreeing with their practices.

           43.     Following a meeting with Plaintiff’s attorney, Defendants agreed that the

  verbiage of the PIP was inappropriate and would revise the Final Determination Memo and

  PIP.

           44.     Defendants revised the PIP and provided a February 20, 2018, deadline to

  reply, which Plaintiff complied with.

           45.     On February 22, 2018, Plaintiff received a termination letter indicating that

  “[a]fter reviewing the positions taken in [Plaintiff’s attorney’s] letter dated February 20th, it

  is evident that your interests are substantially misaligned with those of the AOC and

  Eleventh Judicial Circuit. As a result, this letter serves to confirm that your employment

  with the Administrative Offices of the Court is terminated effective Thursday, February 22,

  2018.”

                                          COUNT I:
                 VIOLATION OF TITLE VII: DISCRIMINATION BASED ON RACE
                              (against the STATE and the AOC)

           46.     Plaintiff re-adopts each and every factual allegation as stated in paragraphs 1-45

  above as if set out in full herein.


                                                   8
Case 1:19-cv-23859-CMA Document 1 Entered on FLSD Docket 09/16/2019 Page 9 of 26



         47.     Plaintiff is a member of a protected class of black citizens.

         48.     At all times material hereto, the STATE and the AOC failed to comply with Title

  VII [42 U.S.C. 2000 e-2 (a)], which states, “It shall be an unlawful employment practice for an

  employer to: (1) fail or refuse to hire or to discharge any individual, or otherwise to discriminate

  against any individual with respect to his compensation, terms, conditions, or privileges of

  employment, because of such individual's race, color, religion, sex, or national origin; or (2) to

  limit, segregate, or classify his employees or applicants for employment in any way which would

  deprive or tend to deprive any individual of employment opportunities or otherwise adversely

  affect his status as an employee, because of such individual's race, color, religion, sex, or

  national origin.”

         49.     During the course of Plaintiff’s employment with the STATE and the AOC,

  Plaintiff was subjected to a discriminatory, hostile and offensive work environment, which was

  substantially motivated by her race, as more fully described in paragraphs 10-45 of this

  Complaint.

         50.     The offensive and discriminatory conduct referred to in paragraphs 10-45 of this

  Complaint was offensive to Plaintiff and would be offensive to a reasonable person.

         51.     Plaintiff was terminated on or about February 22, 2018.

         52.     The STATE’s and the AOC’s decision to discriminate against, and ultimately

  terminate Plaintiff was because of Plaintiff’s race. Alternatively, Plaintiff’s race was a motivating

  factor in the STATE’s and the AOC’s decision to discriminate against Plaintiff.

         53.     Plaintiff was qualified for the position she held at the STATE and the AOC.




                                                   9
Case 1:19-cv-23859-CMA Document 1 Entered on FLSD Docket 09/16/2019 Page 10 of 26



          54.     The STATE and the AOC are sophisticated employers that have actual knowledge

   of the requirements of Title VII.

          55.     The failure of the STATE and the AOC to adhere to the mandates of Title VII was

   willful and its violations of the provisions of Title VII were willful.

          56.     The STATE and the AOC, through their employment practices, willfully, and

   with malicious or reckless disregard of Plaintiff’s federally protected rights, discriminated

   against Plaintiff on account of her race in violation of Title VII with respect to their decision to

   treat Plaintiff differently from other employees.

          57.     Plaintiff’s treatment by the STATE and the AOC and Plaintiff’s termination from

   her employment was directly and proximately caused by the STATE’s and the AOC’s unjustified

   discrimination against Plaintiff because of her race. Alternatively, Plaintiff’s race was a

   motivating factor that made the STATE and the AOC harass and terminate Plaintiff.

          58.     At the time of the unlawful discrimination, Plaintiff satisfactorily performed the

   essential job functions assigned to her by the STATE and the AOC.

          59.     Any alleged nondiscriminatory reason for the termination of Plaintiff’s

   employment asserted by the STATE and the AOC is a mere pretext for the actual reason for the

   termination from employment – Plaintiff’s race.

          60.     Discrimination on the basis of race constitutes unlawful discrimination.

          61.     As a direct and proximate result of the STATE’s and the AOC’s intentional

   conduct, Plaintiff suffered serious economic losses as well as mental pain and suffering.

          WHEREFORE, Plaintiff respectfully prays that this Court:




                                                       10
Case 1:19-cv-23859-CMA Document 1 Entered on FLSD Docket 09/16/2019 Page 11 of 26



                   a) Enter judgment in Plaintiff’s favor and against the STATE and the AOC for
                      their violations of Title VII;

                   b) Award Plaintiff actual damages suffered, including lost wages, loss of fringe
                      benefits and damages;

                   c) Award Plaintiff compensatory damages under Title VII for embarrassment,
                      anxiety, humiliation and emotional distress Plaintiff has suffered and
                      continues to suffer;

                   d) Award Plaintiff prejudgment interest on her damages award;

                   e) Award Plaintiff reasonable costs and attorney’s fees; and

                   f) Grant Plaintiff such other and further relief, as this Court deems equitable
                      and just.

                                            COUNT II:
                            VIOLATION OF TITLE VII: RETALIATION
                                (against the STATE and the AOC)

           62.     Plaintiff re-adopts each and every factual allegation as stated in paragraphs 1-45

   above as if set out in full herein.

           63.     At all times material hereto, the STATE and the AOC failed to comply with Title

   VII [42 U.S.C. 2000 e-2 (a)], Section 704(a), which makes it unlawful for an employer to retaliate

   against an individual “because he has opposed any practice made an unlawful employment

   practice by this subchapter, or because he has made a charge, testified, assisted, or participated

   in any manner in an investigation, proceeding, or hearing under this subchapter.” 42 U.S.C. §

   2000e-3(a) (emphasis added).

           64.     The STATE and the AOC are sophisticated employers that have actual knowledge

   of the requirements of Title VII and specifically of Section 704(a) of Title VII, which specifically




                                                   11
Case 1:19-cv-23859-CMA Document 1 Entered on FLSD Docket 09/16/2019 Page 12 of 26



   makes it unlawful to retaliate against employees who oppose or participate in statutorily

   protected activity.

          65.     The failure of the STATE and the AOC to adhere to the mandates of Title VII was

   willful and their violations of the provisions of Title VII were willful.

          66.     The STATE and the AOC, through their employment practices, willfully, and

   with malicious or reckless disregard of Plaintiff’s federally protected rights, retaliated against

   Plaintiff because of Plaintiff’s complaints of discrimination.

          67.     While employed by the STATE and the AOC, Plaintiff received disparate

   treatment because of her race and observed others treated poorly because of their race,

   specifically, those who were non-Hispanic.

          68.     Plaintiff complained to her supervisors about the poor treatment, and

   discriminatory practices against non-Hispanic employees.

          69.     In February 2018, the STATE and the AOC fired Plaintiff, and Plaintiff’s firing

   was directly and proximately caused by the STATE’s and the AOC’s unjustified discrimination

   and retaliation against Plaintiff because of her complaints of unlawful discrimination and

   harassment in violation of both Federal and state laws.

          70.     Moreover, Plaintiff’s termination came in temporal proximity after Plaintiff’s

   participation in protected activity.

          71.     The STATE and the AOC fired Plaintiff and the termination was directly and

   proximately caused by Plaintiff’s complaints about disparate treatment.




                                                    12
Case 1:19-cv-23859-CMA Document 1 Entered on FLSD Docket 09/16/2019 Page 13 of 26



           72.     As a direct and proximate result of the STATE’s and the AOC’s intentional

   conduct, Plaintiff suffered serious economic losses as well as mental pain and suffering.

           73.     Any alleged nondiscriminatory reason for terminating Plaintiff asserted by the

   STATE and the AOC is a mere pretext for the actual reasons for termination – Plaintiff’s

   complaints of discrimination and harassment on basis of her race.

           74.     Retaliation on the basis of having engaged in protected activity constitutes unlawful

   retaliation.

           75.     The STATE’s and the AOC’s acts were done with malice and reckless disregard

   for Plaintiff’s federally protected civil rights.

           WHEREFORE, Plaintiff respectfully prays that this Court:

                   a) Enter judgment in Plaintiff’s favor and against the STATE and the AOC for
                      their violations of Title VII;

                   b) Award Plaintiff actual damages suffered, including lost wages, loss of fringe
                      benefits and damages;

                   c) Award Plaintiff compensatory damages under Title VII for embarrassment,
                      anxiety, humiliation and emotional distress Plaintiff has suffered and
                      continues to suffer;

                   d) Award Plaintiff prejudgment interest on her damages award;

                   e) Award Plaintiff reasonable costs and attorney’s fees; and

                   f) Grant Plaintiff such other and further relief, as this Court deems equitable
                      and just.

                                      COUNT III:
              VIOLATION OF THE FCRA: DISCRIMINATION BASED ON RACE
                           (against the STATE and the AOC)




                                                       13
Case 1:19-cv-23859-CMA Document 1 Entered on FLSD Docket 09/16/2019 Page 14 of 26



           76.     Plaintiff re-adopts each and every factual allegation as stated in paragraphs 1-45

   and above as if set out in full herein.

           77.     At all times material hereto, the STATE and the AOC failed to comply with the

   FCRA [Florida Statutes Section 760.10] which states,

           “It is an unlawful employment practice for an employer: To discharge or to fail or refuse
           to hire any individual, or otherwise to discriminate against any individual with respect
           to compensation, terms, conditions, or privileges of employment, because of such
           individual's race, color, religion, sex, national origin, age, handicap, or marital status.”

           78.     Plaintiff is a member of a protected class of black citizens

           79.     The STATE’s and the AOC’s decision to discriminate against Plaintiff was

   because of her race. Alternatively, Plaintiff’s race was a motivating factor that caused the

   STATE and the AOC to discriminate against Plaintiff.

           80.     At all relevant times aforementioned, including the time of discrimination, the

   STATE and the AOC were aware that Plaintiff was black.

           81.     At the time of the unlawful discrimination, Plaintiff satisfactorily performed the

   essential job functions assigned to her by the STATE and the AOC.

           82.     Plaintiff was qualified for the position that she held at the STATE and the AOC.

           83.     Plaintiff was discriminated against by her supervisor, GARCIA, and other

   employees within the STATE and the AOC’s management because she was black.

           84.     The STATE and the AOC are sophisticated employers who have actual

   knowledge of the requirements of the FCRA.

           85.     The failure of the STATE and the AOC to adhere to the mandates of the FCRA

   was willful and their violations of the provisions of the FCRA were willful.




                                                    14
Case 1:19-cv-23859-CMA Document 1 Entered on FLSD Docket 09/16/2019 Page 15 of 26



          86.     The STATE and the AOC, through their employment practices, willfully, and

   with malicious or reckless disregard of Plaintiff’s State protected rights, discriminated against

   Plaintiff because of her race in violation of the FCRA with respect to their decision to treat

   Plaintiff differently from other employees.

          87.     The STATE and the AOC wrongfully terminated Plaintiff and Plaintiff’s

   termination from employment was directly and proximately caused by the STATE’s and the

   AOC’s unjustified discrimination against Plaintiff because of Plaintiff’s race.

          88.     As a direct and proximate result of the STATET’s and the AOC’s intentional

   conduct, Plaintiff suffered serious economic losses as well as mental anguish, humiliation, and

   pain and suffering.

          89.     Any alleged nondiscriminatory reason for the termination of Plaintiff’s

   employment asserted by the STATE and the AOC is a mere pretext for the actual reasons for the

   termination from employment – Plaintiff’s race.

          90.     Discrimination on the basis of race constitutes unlawful discrimination in

   violation of the FCRA.

                  WHEREFORE, Plaintiff respectfully prays that this Court:

                  a) Enter judgment in Plaintiff’s favor and against the STATE and the AOC for
                     their violations of the FCRA;

                  b) Award Plaintiff actual damages suffered, including lost wages, loss of fringe
                     benefits and damages;

                  c) Award Plaintiff compensatory damages under the FCRA for embarrassment,
                     anxiety, humiliation and emotional distress Plaintiff has suffered and
                     continues to suffer;

                  d) Award Plaintiff prejudgment interest on her damages award;

                  e) Award Plaintiff reasonable costs and attorney’s fees; and


                                                     15
Case 1:19-cv-23859-CMA Document 1 Entered on FLSD Docket 09/16/2019 Page 16 of 26




                   f) Grant Plaintiff such other and further relief, as this Court deems equitable
                      and just.


                                  COUNT IV:
    VIOLATION OF THE FCRA: RETALIATION BASED ON RACE DISCRIMINATION
                       (against the STATE and the AOC)
           91.     Plaintiff re-adopts each and every factual allegation as stated in paragraphs 1-45

   of this Complaint as if set out in full herein.

           92.     This is an action against the STATE and the AOC for unlawful retaliation under

   the FCRA.

           93.     The FCRA contains an anti-retaliation provision, forbidding employers from

   retaliating, or from taking adverse personnel action against, those employees who exercise their

   lawful and protected rights under the FCRA.

           94.     The FCRA, Fla. Stat. Section 760.10, (7) reads in applicable part, as follows:

           “It is an unlawful employment practice for an employer, an employment agency, a joint
           labor management committee, or a labor organization to discriminate against any
           person because that person has opposed any practice which is an unlawful employment
           practice under this section, or because that person has made a charge, testified,
           assisted, or participated in any manner in an investigation, proceeding, or hearing
           under this section”.

           95.     Plaintiff is a member of a protected class under the FCRA because of her race and

   participation in protected activities within the meaning of the FCRA.

           96.     While employed by the STATE and the AOC, Plaintiff received disparate

   treatment because of her race and observed others treated poorly because of their race.

           97.     Plaintiff complained to her supervisors about the poor treatment and

   discriminatory practices against non-Hispanic employees.




                                                     16
Case 1:19-cv-23859-CMA Document 1 Entered on FLSD Docket 09/16/2019 Page 17 of 26



           98.     In February 2018, the STATE and the AOC fired Plaintiff, and Plaintiff’s firing

   was directly and proximately caused by the STATE’s and the AOC’s unjustified discrimination

   and retaliation against Plaintiff because of her complaints of unlawful discrimination and

   disparate treatment in violation of both Federal and State laws.

           99.     Moreover, Plaintiff’s termination came in temporal proximity after Plaintiff’s

   participation in protected activity.

           100.    As a direct and proximate result of the STATE’s and the AOC’s intentional

   conduct, Plaintiff suffered serious economic losses as well as mental pain and suffering.

           101.    Any alleged nondiscriminatory reason for terminating Plaintiff asserted by the

   STATE and the AOC is a mere pretext for the actual reasons for termination – Plaintiff’s

   complaints of discrimination and harassment on basis of her race.

           102.    Retaliation on the basis of having engaged in protected activity constitutes

   unlawful retaliation.

           103.    The STATE’s and the AOC’s actions were done with malice and reckless

   disregard for Plaintiff’s State protected civil rights.

           104.    As a direct and proximate result of the STATE’s and the AOC’s actions and

   omissions Plaintiff has suffered injury and losses including a violation of her statutory rights.

           WHEREFORE, Plaintiff respectfully prays that this Court:

                   a) Enter judgment in Plaintiff’s favor and against the STATE and the AOC for
                      their violations of the FCRA;

                   b) Award Plaintiff actual damages suffered, including lost wages, loss of fringe
                      benefits and damages;

                   c) Award Plaintiff compensatory damages under the FCRA for embarrassment,
                      anxiety, humiliation and emotional distress Plaintiff has suffered and
                      continues to suffer;


                                                      17
Case 1:19-cv-23859-CMA Document 1 Entered on FLSD Docket 09/16/2019 Page 18 of 26




                   d) Award Plaintiff prejudgment interest on her damages award;

                   e) Award Plaintiff reasonable costs and attorney’s fees; and

                   f) Grant Plaintiff such other and further relief, as this Court deems equitable
                      and just.


                                      COUNT V:
            VIOLATION OF § 1983: DISCRIMINATION IN VIOLATION OF § 1981
                          (against LONERGAN and GARCIA)

           105.    Plaintiff re-adopts each and every factual allegation as stated in paragraphs 1-45

   of this Complaint as if set out in full herein.

           106.    Plaintiff is a member of a protected class of black citizens.

           107.    Plaintiff was discriminated against, harassed and ultimately terminated because of

   her race; she is not Hispanic.

           108.    At all times relevant, Plaintiff was in a contractual relationship with

   LONERGAN and GARCIA within the meaning of § 1981.

           109.    During the course of Plaintiff’s employment with LONERGAN and GARCIA,

   Plaintiff has not enjoyed the same benefits, privileges, terms and conditions of employment, as

   have Hispanic employees who worked for LONERGAN and GARCIA.

           110.    LONERGAN’s and GARCIA’s treatment, practices and policies directed toward

   Plaintiff as more fully described in paragraphs 10-45 of this Complaint, denied Plaintiff the full

   and equal benefits of all laws and proceedings for the security of persons and property as is

   enjoyed by citizens that are not of Hispanic descent, in violation § 1981.




                                                     18
Case 1:19-cv-23859-CMA Document 1 Entered on FLSD Docket 09/16/2019 Page 19 of 26



          111.    LONERGAN’s and GARCIA’s treatment, practices and policies directed toward

   Plaintiff as complained of in paragraphs 10-45, denied Plaintiff the right to make and

   enforce contracts as enjoyed by citizens of Hispanic descent, in violation of § 1981.

          112.    By mistreating Plaintiff and terminating her employment, LONERGAN and

   GARCIA intended to discriminate against Plaintiff on the basis of her race.

          113.    During the course of Plaintiff’s employment with LONERGAN and GARCIA,

   Plaintiff had been subjected to a discriminatory, hostile and offensive work environment

   because of her race.

          114.    As a direct and proximate result of the foregoing, Plaintiff has suffered

   embarrassment, humiliation, emotional distress, and other forms of damage.

          115.    So that Plaintiff’s rights may be protected, Plaintiff has retained the undersigned

   counsel who is entitled to attorney’s fees pursuant to 42 U.S.C. § 1988, the Civil Rights

   Attorneys Fee Award Act.

          WHEREFORE, Plaintiff respectfully prays that this Court:

                  a) Enter judgment in Plaintiff’s favor and against LONERGAN and GARCIA
                     for their violations of 42 U.S.C. § 1983, as amended;

                  b) Award Plaintiff actual damages suffered;

                  c) Award Plaintiff compensatory damages under 42 U.S.C. § 1983 for the
                     embarrassment, anxiety, humiliation and emotional distress Plaintiff has
                     suffered;

                  d) Award Plaintiff prejudgment interest on her damages award;

                  e) Award Plaintiff reasonable costs and attorney’s fees; and

                  f) Grant Plaintiff such other and further relief, as this Court deems equitable
                     and just.



                                                   19
Case 1:19-cv-23859-CMA Document 1 Entered on FLSD Docket 09/16/2019 Page 20 of 26




                                     COUNT VI:
              VIOLATION OF § 1983: RETALIATION IN VIOLATION OF § 1981
                         (against LONERGAN and GARCIA)

           116.    Plaintiff re-adopts each and every factual allegation as stated in paragraphs 1-45

   of this Complaint as if set out in full herein.

           117.    Plaintiff is a member of a protected class of black citizens.

           118.    Plaintiff was discriminated against, harassed and ultimately terminated because of

   her race; she is not Hispanic.

           119.    At all times relevant, Plaintiff was in a contractual relationship with

   LONERGAN and GARCIA within the meaning of § 1981.

           120.    During the course of Plaintiff’s employment with LONERGAN and GARCIA,

   Plaintiff has not enjoyed the same benefits, privileges, terms and conditions of employment, as

   have Hispanic employees that worked for LONERGAN and GARCIA.

           121.    LONERGAN’s and GARCIA’s treatment, practices and policies directed toward

   Plaintiff as more fully described in paragraphs 10-45 of this Complaint, denied Plaintiff the full

   and equal benefits of all laws and proceedings for the security of persons and property as is

   enjoyed by citizens that are not of Hispanic descent, in violation of § 1981.

           122.    While employed by the STATE and the AOC, Plaintiff complained to her

   supervisors about the poor treatment and discriminatory practices against non-Hispanic

   employees or job candidates. In retaliation, LONERGAN and GARCIA fired Plaintiff.




                                                     20
Case 1:19-cv-23859-CMA Document 1 Entered on FLSD Docket 09/16/2019 Page 21 of 26



          123.   LONERGAN’s and GARCIA’s termination of Plaintiff denied Plaintiff the

   right to make and enforce contracts as enjoyed by citizens of Hispanic descent, in violation of

   § 1981..

          124.   LONERGAN’s and GARCIA’s termination of Plaintiff after Plaintiff

   complained about discrimination by LONERGAN and GARCIA denied Plaintiff the right to

   make and enforce contracts as enjoyed by citizens of Hispanic in violation of § 1981.

          125.   As a direct and proximate result of the foregoing, Plaintiff has suffered

   embarrassment, humiliation, emotional distress, and other forms of damage.

          126.   So that Plaintiff’s rights may be protected, Plaintiff has retained the undersigned

   counsel who is entitled to attorney’s fees pursuant to 42 U.S.C. § 1988, the Civil Rights

   Attorneys Fee Award Act.

          WHEREFORE, Plaintiff respectfully prays that this Court:

                 a) Enter judgment in Plaintiff’s favor and against LONERGAN and GARCIA
                    for their violations of 42 U.S.C. § 1983, as amended;

                 b) Award Plaintiff actual damages suffered;

                 c) Award Plaintiff compensatory damages under 42 U.S.C. § 1983 for the
                    embarrassment, anxiety, humiliation and emotional distress Plaintiff has
                    suffered;

                 d) Award Plaintiff prejudgment interest on her damages award;

                 e) Award Plaintiff reasonable costs and attorney’s fees; and

                 f) Grant Plaintiff such other and further relief, as this Court deems equitable
                    and just.

                                   COUNT VII:
   VIOLATION OF § 1983: DISCRIMINATION IN VIOLATION OF THE CONSTITUION
                        (against LONERGAN and GARCIA)



                                                  21
Case 1:19-cv-23859-CMA Document 1 Entered on FLSD Docket 09/16/2019 Page 22 of 26



          127.    Plaintiff re-adopts each and every factual allegation as stated in paragraphs 1-

   45 of this Complaint as if set out in full herein

          128.    Plaintiff is a member of a protected class of Black, non-Hispanic citizens.

          129.    At all times necessary, Plaintiff was qualified to perform her job duties.

          130.    During the course of Plaintiff’ employment with the STATE and the AOC,

   LONERGAN and GARCIA subjected Plaintiff to a discriminatory, hostile and offensive

   work environment because of her race, as more fully described in paragraphs 10 to 45 of this

   Complaint.

          131.    LONERGAN and GARCIA each maintained a policy or custom of racial

   discrimination in employment decisions and each have engaged in a pattern or practice of

   employment discrimination, specifically intentionally discriminating against Plaintiff on the

   basis of her race.

          132.    LONERGAN and GARCIA, as more fully described in paragraphs 10 to 45

   of this Complaint, deprived Plaintiff of her rights to the enjoyment of all benefits, privileges,

   terms and conditions of her employment contract and to be free of discrimination in public

   employment and as is enjoyed by Hispanic citizens.

          133.    LONERGAN and GARCIA, in their individual capacity, violated the clearly

   established rights of Plaintiff guaranteed statute and the Fourteenth Amendment to the

   United States Constitution, of which a reasonable person would have known.

          134.    At the time LONERGAN and GARCIA engaged in racial discrimination

   against Plaintiff, the law had been developed in such a concrete and factually defined

   context to make it obvious to all reasonable governmental actors in LONERGAN’s and

   GARCIA’s place that what they were doing violated the law.


                                                       22
Case 1:19-cv-23859-CMA Document 1 Entered on FLSD Docket 09/16/2019 Page 23 of 26



          135.    LONERGAN’s and GARCIA’s discrimination was in reckless disregard for

   the civil rights of the Plaintiff, so as to justify an award of punitive damages against them, in

   their individual capacities, in favor of Plaintiff pursuant to § 1983.

          136.    As a direct and proximate result of the foregoing, Plaintiff has suffered and

   continues to suffer embarrassment, humiliation, emotional distress, and other forms of

   damage.

          137.    So that Plaintiff’s rights may be protected, Plaintiff has retained the undersigned

   counsel who is entitled to attorney’s fees pursuant to 42 U.S.C. § 1988, the Civil Rights

   Attorneys Fee Award Act.

        WHEREFORE, Plaintiff respectfully prays that this Court:

                    a) Enter judgment in Plaintiff’s favor and against LONERGAN and
                       GARCIA;

                    b) Award Plaintiff actual damages suffered;

                    c) Award Plaintiff compensatory damages under for the embarrassment,
                       anxiety, humiliation and emotional distress Plaintiff has suffered;

                    d) Award Plaintiff prejudgment interest on her damages award;

                    e) Award Plaintiff punitive damages against LONERGAN and GARCIA in
                       their individual capacities;

                    f) Award Plaintiff reasonable costs and attorney’s fees; and

                    g) Grant Plaintiff such other and further relief, as this Court deems
                       equitable and just.


                                   COUNT VIII:
       VIOLATION OF § 1983: RETALIATION IN VIOLATION OF CONSTITUTION
                        (against LONERGAN and GARCIA)




                                                     23
Case 1:19-cv-23859-CMA Document 1 Entered on FLSD Docket 09/16/2019 Page 24 of 26



           138.    Plaintiff re-adopts each and every factual allegation as stated in paragraphs 1-

   45 of this Complaint as if set out in full herein.

           139.    While employed by the STATE and the AOC, Plaintiff complained to her

   supervisors about the poor treatment and discriminatory practices against non-Hispanic

   employees or job candidates. In retaliation, LONERGAN and GARCIA fired Plaintiff.

           140.    LONERGAN and GARCIA deprived Plaintiff of her federally protected rights

   guaranteed by the Fourteenth Amendment to the United States Constitution, specifically her

   right to be free of retaliation for complaining about disparate and unequal treatment in the

   workplace.

           141.    LONERGAN and GARCIA acted knowingly, intentionally and in reckless

   disregard of Plaintiff’s federally protected rights to equal protection of the laws.

           142.    As a direct and proximate result of the LONERGAN’s and GARCIA’s

   disparate and unequal treatment of Plaintiff, she has suffered, and continues to suffer, loss of

   income, loss of enjoyment of life, emotional distress, pain and suffering, embarrassment,

   humiliation, and physical injuries and distress.

           143.    LONERGAN’s and GARCIA’s retaliation was in reckless disregard for the

   civil rights of the Plaintiff, so as to justify an award of punitive damages against them, in

   their individual capacities, in favor of Plaintiff pursuant to § 1983.

           144.    As a direct and proximate result of the foregoing, Plaintiff has suffered and

   continues to suffer embarrassment, humiliation, emotional distress, and other forms of

   damage.




                                                        24
Case 1:19-cv-23859-CMA Document 1 Entered on FLSD Docket 09/16/2019 Page 25 of 26



         145.    So that Plaintiff’s rights may be protected, Plaintiff has retained the undersigned

   counsel who is entitled to attorney’s fees pursuant to 42 U.S.C. § 1988, the Civil Rights

   Attorneys Fee Award Act.

        WHEREFORE, Plaintiff respectfully prays that this Court:

                 a) Enter judgment in Plaintiff favor and against LONERGAN and GARCIA;

                 b) Award Plaintiff actual damages suffered;

                 c) Award Plaintiff compensatory damages under for the embarrassment,
                    anxiety, humiliation and emotional distress Plaintiff has suffered;

                 d) Award Plaintiff prejudgment interest on her damages award;

                 e) Award Plaintiff punitive damages against LONERGAN and GARCIA in
                    their individual capacities;

                 f) Award Plaintiff reasonable costs and attorney’s fees; and

                 g) Grant Plaintiff such other and further relief, as this Court deems equitable
                    and just.


                                     JURY TRIAL DEMAND

         Plaintiff demands a trial by jury of all issues so triable.

    Dated: September 16, 2019.

                                                   Respectfully submitted,

                                                   By: _s/ R. Martin Saenz
                                                   R. Martin Saenz
                                                   Fla. Bar No.: 640166
                                                   msaenz@saenzanderson.com
                                                   Brandon J. Gibson, Esq.
                                                   Fla. Bar No.: 0099411
                                                   bgibson@saenzanderson.com
                                                   SAENZ & ANDERSON, PLLC
                                                   20900 NE 30th Avenue, Ste. 800
                                                   Aventura, Florida 33180



                                                    25
Case 1:19-cv-23859-CMA Document 1 Entered on FLSD Docket 09/16/2019 Page 26 of 26



                                       Telephone: (305) 503-5131
                                       Facsimile: (888) 270-5549




                                       26
